Citation Nr: 0927328	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 administrative decision 
from the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) RO, which denied entitlement to non-
service connected disability pension.  

The appellant claims that he had active service with the 
United States Armed Forces in the Far East (USAFFE) between 
January 1941 and June 1945; however following the issuance of 
a statement of the case (SOC) in April 2008, the National 
Personnel Records Center (NPRC) determined that the appellant 
had no service in the Philippine Commonwealth Army, including 
the recognized guerillas, in service of the United States 
Armed Forces (USAF).  Following the appellant's May 2008 
substantive appeal, the Regional Office (RO) recharacterized 
the issue on appeal as legal entitlement to disability 
benefits, including pension, in a January 2009 supplemental 
statement of the case (SSOC).  But see 38 C.F.R. § 20.202.  

As discussed below, regardless of whether the appellant had 
the service he claims, as a matter of law, he is not eligible 
for VA nonservice-connected pension benefits, which is the 
only benefit he originally claimed in November 2007 and the 
only issue he appealed to the Board.  See Id.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).  


FINDING OF FACT

Even if the appellant had service with the Philippine 
Commonwealth Army, including recognized guerrilla service, in 
service of the USAF, such service does not confer eligibility 
to the appellant for VA nonservice-connected pension 
benefits.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 107(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.40 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the claim for nonservice-
connected pension benefits may be awarded and the appellant's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

Analysis

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  
In other words, the law provides that nonservice-connected 
pension benefits are not available to veterans of the 
recognized guerrilla forces or the Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In April 2008 the service department verified that the 
appellant had no service in the Philippine Commonwealth Army, 
including the recognized guerillas, in service of the USAF.   
Even assuming the appellant did have the service he claims, 
the law specifically excludes such service for purposes of 
entitlement to nonservice-connected pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive, the claim is denied because 
of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

 
ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


